Case 1:20-cv-01178-LDH-LB Document 12 Filed 01/15/21 Page 1 of 1 PageID #: 35




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

MOHAMED ZAKARIA MUSLEH RAJEH,
                                       Plaintiff,
                                                               ORDER ADOPTING REPORT
                           v.                                   AND RECOMMENDATION
BRIGHTON’S BEST DELI CORP., KHALED                                  20-CV-1178 (LDH)(LB)
ALGAHIEM, and ABDUL ALGAHIEM,
                                       Defendants.

LASHANN DEARCY HALL, United States District Judge:

       On December 29, 2020, Magistrate Judge Lois Bloom issued a Report and

Recommendation sua sponte recommending that this Court dismiss the action for failure to

prosecute. The parties were given until January 12, 2021, to file objections to the Report and

Recommendation. No objections have been filed. Where no objections to a Report and

Recommendation have been filed, “the district court need only satisfy itself that there is no clear

error on the face of the record.” Estate of Ellington ex rel. Ellington v. Harbrew Imports Ltd.,

812 F. Supp. 2d 186, 189 (E.D.N.Y. 2011) (quoting Urena v. New York, 160 F. Supp. 2d 606,

609–10 (S.D.N.Y. 2001)). The Court has reviewed the record and the Report and

Recommendation for clear error and, finding none, hereby adopts Magistrate Judge Bloom’s

Report and Recommendation in its entirety as the opinion of the Court. Accordingly, the case is

dismissed.

                                                        SO ORDERED:

Dated: Brooklyn, New York                               /s/ LDH
       January 15, 2021                                 LASHANN DEARCY HALL
                                                        United States District Judge




                                                    1
